Citation Nr: 1215393	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a left humerus subluxation (left shoulder disability).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 and March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and tinnitus, granted service connection for the left shoulder disability, and evaluated it at 10 percent disabling, effective March 12, 2006.  In December 2008, the RO increased the Veteran's left shoulder disability rating from 10 percent to 20 percent, effective March 12, 2006.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where a Veteran appeals the initial rating assigned for a disability, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Because the maximum rating for the left shoulder disability has not been assigned, the Board will continue to evaluate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  

The Veteran initially appealed the RO's denial of his claim for service connection for posttraumatic stress disorder (PTSD) in the June 2007 rating decision.  In an August 2010 rating decision, the RO subsequently granted service connection and evaluated it as 50 percent disabling.  Because this constitutes a full grant of the benefit sought, the Board no longer has jurisdiction over the matter.  

Further, the Veteran, in his February 2009, requested a hearing before a Veterans Law Judge.  However, he expressly withdrew the request in an April 2009 statement.

The service connection issues for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for the March 2011 VA examination, which was deemed to be necessary to make a determination on the current state of his service-connected left shoulder disability.  

2.  The Veteran's left shoulder is not ankylosed, does not have arthritis, and  flexion is to 100 degrees, abduction to 90 degrees, internal rotation to 50 degrees, and external rotation to 60 degrees with objective evidence of pain on active motion and after repetitive motion with no additional limitations after repetitive motion.  


CONCLUSION OF LAW

Because of his failure, without good cause, to report for his scheduled VA examination needed to decide his appeal, the Veteran's left shoulder disability claim must be denied.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.655(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with a predecisional letter in February 2007 which satisfied the duty to notify provisions.  See Quartuccio, 16. Vet. App. at 187; Dingess, 19 Vet. App. 473.  Nevertheless, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left shoulder disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran has not identified further treatment records that he felt would be relevant to his claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in August 2008 and August 2010 to evaluate the nature and severity of his left shoulder disability.  The Veteran was scheduled for another VA examination in March 2011; however, he failed to report to this examination.  He was not provided any good cause or explanation for his failure to report to the March 2011 examination.  His representative indicated that his appeal should proceed despite the Veteran's failure to appear at his VA examination.  See February 2012 response to RO's February 2012 inquiry.  In light of the Veteran's failure to cooperate with VA's attempts to generate evidence necessary to adjudicate the claim, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  38 C.F.R. § 3.655.  In this regard, the Board notes that February 2012 Supplemental Statement of the Case noted that the Veteran had failed to report for his scheduled VA examination, and that a VA examination was necessary to provide new information regarding a material worsening of his disability.  The Board therefore finds that the Veteran and his representative were provided more than sufficient notice of the importance of appearing for a VA examination.


II. Initial Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Here, the Veteran seeks an initial rating and the Board will consider the level of disability that the evidence establishes contemporaneous with the grant of service connection.

In this case, the Veteran's left shoulder disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203 for impairment of the clavical or scapula.  For impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, DC 5203 would not provide a higher rating.  Id.  

Looking to other potentially applicable diagnostic codes, DC 5201 provides a 20 percent evaluation for limitation of minor arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  When there is limitation of motion midway between the side and shoulder level, a 20 percent rating is again warranted for limitation of motion of the minor arm; and, a 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Id.  

Under DC 5202, for impairment of the humerus in the minor arm, a 20 percent rating is assignable when there is malunion, with moderate deformity or when there is marked deformity of the arm.  38 C.F.R. § 4.71a, DC 5202(2011).  Also under DC 5202, for recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and also, where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the minor arm warrants a 40 percent rating; nonunion (false flail joint) warrants a 50 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 70 percent rating.  Id.

DC 5200 provides a 20 percent evaluation for ankylosis of the scapulohumeral articulation of the minor upper extremity when favorable (abduction to 60 degrees, can reach mouth and head); 30 percent disabling when intermediate (between favorable and unfavorable); and 40 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71, DC 5200 (2011).  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, DC 5003 and 5010.  

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

VA records show that in January 2007 the Veteran complained of left shoulder pain which radiated down the left arm with numbness of the 4th and 5th digits of the left hand.  The Veteran provided that he had rotator cuff surgery in 2003.  X-rays of the Veteran's left shoulder taken in January 2007 showed two small cysts in the glenoid with an otherwise unremarkable left shoulder examination.  

A March 2007 VA examination report shows that the Veteran complained of a painful left shoulder, with weakness and stiffness particularly in the mornings.  Activities of daily living were stated to be affected from time to time and he indicated that his job was also affected from time to time.  He indicated that he was right handed.  On examination, the Veteran's forward elevation was to 110 degrees; his abduction was to 80 degrees; his external rotation was to 70 degrees; and his internal rotation was to 90 degrees.  Repetitive movements of the shoulder did not provide additional limitation of motion because of pain, weakness, fatigue or lack of endurance.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no ankylosis or inflammatory arthritis noted.  

The Veteran was afforded another VA examination in August 2010 where he indicated that his left shoulder disability had worsened to include nagging pain that awakens him during the night and some numbness and tingling in his arm.  On examination, there was no deformity or incoordination found although there was give way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  There were also no episodes of dislocation or subluxation, locking, or effusions noted.  There was some tenderness and flare-ups noted when sleeping or lifting the wrong way.  The Veteran's left shoulder range of motion was as follows, flexion to 100 degrees, abduction to 90 degrees, internal rotation to 50 degrees, and external rotation to 60 degrees.  There was objective evidence of pain with active motion or following repetitive motion.  X-rays taken of the left shoulder show that the position of the humeral head in relationship to the glenoid fossa appeared unusual.  The Veteran's left shoulder was found to moderately impact his ability to do chords, exercise, participate in sports or recreational activities, and to travel.  It mildly affected his ability to shop, or feed and dress himself.  The Veteran was diagnosed with residuals of left shoulder arthroscopy of impingement syndrome of the left shoulder.  

The Veteran was scheduled for another VA examination in March 2011 but he failed to report to this examination.  The Veteran was notified of his failure to report in the February 2012 supplemental statement of the case and his representative acknowledged his failure to report to the March 2011 examination.  See March 2012 Informal Hearing Presentation.  Despite this notice, the Veteran and his representative have provided no reason for the Veteran's failure to report to his examination.  

Whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability, reexamination will be requested. Individuals for whom reexaminations have been authorized and scheduled are required to report for such reexaminations.  38 C.F.R. §§ 3.326, 3.327(a) (2011).

Further, as the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further responses from the Veteran.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Of equal or greater significance, VA regulation provides that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increase in a service-connected disability rating, the claim shall be denied.  38 C.F.R. § 3.655(b)(emphasis added).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  The Board notes that in June 2010 the Veteran requested a new VA examination be scheduled for his left shoulder disability as he was out of the country and did not receive notification until after the examination had passed.  As such, the above noted August 2010 VA examination was scheduled and conducted.  Following reports of worsening of the left shoulder disability, the Veteran was scheduled for another VA examination in March 2011 but failed to report.  The Veteran has not provided a request for another VA examination to be conducted or provided any good cause or explanation for his failure to report to the scheduled March 2011 VA examination.    Therefore, in accordance with VA regulation, his claim for an increased disability rating must be summarily denied.  See 38 C.F.R. § 3.655(b)(using "shall" to denote automatic, nondiscretionary, summary denial of the claim).

Notwithstanding the above finding, the Veteran would not be entitled to a rating in excess of 20 percent because he is currently in receipt of the maximum benefit under DC 5203.  Further, there is no finding of deformity or recurrent dislocation of the left shoulder or arm and thus DC 5202 is not for application.  There is also no finding of ankylosis of the scapulohumeral articulation of the minor upper extremity and no finding of degenerative or traumatic arthritis of the left shoulder.  Therefore, DCs 5200, 5003, and 5010 are not for application.  Further still, the Veteran would not be entitled to a higher rating under DeLuca as there are no further findings of pain, weakness, fatigue or lack of endurance after repetitive, movements. See August 2010 VA examination.  

The Veteran has asserted that his left shoulder disability has worsened. The Veteran is competent to report his left shoulder symptoms.  See Jandreau v. Nicholson, 492 F.3d1372 (Fed. Cir. 2007).  Nevertheless, the Veteran's failure to report for his VA examination is fatal to his claim because the evidence currently of record simply does not show his left shoulder meets the schedular criteria for a rating in excess of 20 percent.  See Faust v. West, 13 Vet. App. 342 (2000).  

The Veteran's claim of initial disability rating in excess of 20 percent for his service connected left shoulder disability is denied under 38 C.F.R. § 3.655(b) because of his failure, without good cause, to report for his scheduled VA compensation examination for a medical opinion needed to make this dispositive determination.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for the service connected left shoulder disability is denied.   


REMAND

Reason for Remand:  To Afford the Veteran another VA examination

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he claims were incurred during service as a result of his exposure to acoustic trauma.  

As an initial matter, the Veteran's DD Form 214 indicates his MOS to be that of a chaplain assistant journeyman.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a chaplain was exposed to in-service noise exposure.  Nevertheless, the Veteran has indicated that he was exposed to loud noise throughout his service.  Specifically, the Veteran claims that he also was a fire fighter and worked on the air field.  He indicated that he was not provided proper ear protection during his service.  The Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records indicate that during his August 2001 enlistment examination, the Veteran's pure tone thresholds were normal (5 dB or lower) for his right ear from 500 Hz to 4000 Hz.  His left ear pure tone thresholds were all 20 dB or lower except at 3000 Hz where it was 25 dB.  The Veteran's hearing was again tested in December 2004 where both his left and right pure tone thresholds from 500 to 4000 Hz were 5 dB or lower.  In the August 2008 audiogram report, it was noted that the Veteran was routinely and steadily exposed to noise exposure.  The Veteran consistently denied any hearing problems throughout his active duty.  See June 2001 Request for Examination; August 2011 Report of Medical History; May 2002 Medical Questionnaire; April 2005 Post-Deployment Health Assessment; January 2006 Medical History Statement.  

The Board observes that the post-service record on appeal is similarly negative for complaints or findings of hearing loss or tinnitus.  However, the Veteran filed claims for hearing loss and tinnitus within a year of service separation.  Further, and as provided above, the Veteran was scheduled for VA examinations for his hearing problems and shoulder disability in July 2008, for which he failed to report.  However, in a July 2010 statement, the Veteran indicated that he was out of the country at the time of the examinations and did not receive notice of it until after it had passed.  He requested that he be scheduled for another VA examination.  It appears that the RO found that this statement showed good cause as the Veteran was afforded another VA examination for his left shoulder in August 2010.  However, he has not been scheduled for another VA audio examination.  

Although the Veteran's hearing loss was not clinically evident during service and has not been documented, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the Veteran's current hearing loss and service, service connection may be established. Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In this case, however, the Veteran has not yet been afforded a VA medical examination for the purpose of addressing the etiology of his current hearing loss or tinnitus.  Given the Veteran's recollections that his hearing problems started in service, the Board finds that a VA medical examination is necessary prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4)(2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)(discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder and a separate copy of this Remand must be made available to and reviewed by the examiner prior to completion of the examination.  Such a review of the claims file should be noted in the examination report.  

The VA examiner is also asked to review the audiogram results during his August 2001 enlistment examination and comment on the audiometric shift shown between the August 2001 examination and the August 2006 audiogram examination.  

The examiner should also provide a medical opinion whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All studies or tests deemed necessary by the examiner should be performed.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he had noise exposure in service.  He is competent to report on his in-service noise exposure.  

Disregarding that complaints of tinnitus are not documented in the service treatment records, the examiner should also offer an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

3. The RO should then readjudicate the claims.  If such action does not resolve these claims, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


